Exhibit 10.2

 



Portions of Appendix A to this Exhibit 10.2, identified by brackets, has been
excluded from this Exhibit because it is both not material and would likely
cause competitive harm to the registrant if publicly disclosed. Such information
will be disclosed as, if and when required pursuant to Item 402 of Regulation
S-K.

 

FIRST UNITED CORPORATION

SHORT-TERM INCENTIVE PLAN

 

Introduction and Objective

 

The annual incentive compensation plan, known as the Short-Term Incentive Plan
(the “Plan”), of First United Corporation (the “Corporation”) is designed to
recognize and reward certain employees of the Corporation and its affiliates for
their collective contributions to the success of the Corporation. The Plan
focuses on the financial measures that are critical to the Corporation’s growth
and profitability. This document summarizes the elements and features of the
Plan.

In short, the objectives of the Incentive Plan are to:

 

·Align pay with performance;

 

·Encourage teamwork and collaboration across all areas of the Corporation and
its affiliates;

 

·Motivate and reward the achievement of specific, measurable performance
objectives;

 

·Position total cash compensation to be competitive with market when performance
meets expectations;

 

·Motivate and reward employees for achieving/exceeding performance goals; and

 

·Enable the Corporation and its affiliates to attract and retain the talent
needed to drive success.

 

Eligibility

 

The Corporation’s CEO and certain other executive officers of the Corporation
and its affiliates selected by the Compensation Committee (the “Compensation
Committee”) of the Corporation’s Board of Directors (the “Board”) are eligible
to participate in the Plan. An employee who becomes a participant after the
beginning of the Plan year, whether because he or she is a new hire or because
he or she is appointed as an executive officer during a Plan year, is eligible
for a prorated award for that Plan year based on the period of the Plan year
during which he or she was a participant, provided that an executive must be
employed by October 1 of a Plan year to be eligible for an award for that Plan
year.

 

Participants must maintain a performance level of “Satisfactory”, as determined
by achieving a 3 or greater rating in the Corporation’s performance review
program.

 

Participants must be an active employee of the Corporation or one of its
affiliates as of the award payout date to receive an award (other than
exceptions for death, disability and retirement contained herein).

 

Effective Date

 

The Plan is effective March 11, 2020. The Plan will be reviewed annually by the
Compensation Committee and by Executive Management to ensure proper alignment
with the Corporation’s business objectives and to revise, if necessary, the
performance goals. The Corporation retains the rights as described below to
amend, modify or discontinue the Plan at any time during the specified period.
The Plan will remain in effect until terminated by the Compensation Committee.

 



 

 

 

Program Administration

 

The Plan was adopted by the Compensation Committee and reported to the Board.
The Compensation Committee has the sole authority to interpret the Plan and to
make or nullify any rules and procedures, as necessary, for proper
administration. Any determination by the Compensation Committee will be final
and binding on all participants.

 

Performance Period

 

The performance period and Plan operate on a calendar year basis (January 1 –
December 31st). The first Plan year is January 1, 2020 to December 31, 2020.

 

Incentive Payout Opportunity

 

Each participant will have a target incentive opportunity based on competitive
market practice for his/her role. A participant’s award will be based upon a
percentage of the participant’s base salary as of December 31 for the Plan year
and will be calculated based on whether actual performance with respect to
specified metrics meets threshold levels, target levels, or maximum levels for
those metrics. The Compensation Committee may assign particular weightings to
each of these performance metrics. Threshold performance will pay out a
specified percentage of the target award that is less than 100%; target
performance will pay out the target award; and maximum performance will pay out
a specified percentage of the target award that is greater than 100%. Where
actual performance does not meet the threshold level for a particular metric, no
award payout will be made with respect to that metric. Actual payouts for each
performance metric will be pro-rated between threshold and target levels and
target and maximum levels to reward incremental improvement. The performance
metrics for a particular year and the threshold, target and maximum levels for
those metrics will be established each year by the Compensation Committee and
set forth in Appendix A to this Plan.

 

Plan Trigger

 

The Compensation Committee may condition the activation of the Plan for a
particular year on whether actual performance meets a specified threshold level
for one or more performance metrics, regardless of whether actual performance
with respect to other performance metrics meets or exceeds the threshold levels
for those metrics. For example, the Compensation Committee could determine that
no awards will be paid for a particular year unless earnings per share for that
year exceed 50% of the targeted earnings per share goal established by the
Compensation Committee. The performance trigger(s) for a Plan year, if any, will
be stated in Appendix A to this Plan.

 

Example

 

Below is an illustration for a fictional executive with a base salary of
$125,000 and an incentive target of 20% of base salary ($25,000), where the
performance metrics are return on average assets (ROA), efficiency ratio,
average delinquencies as a percentage of total loans, and individual
performance. Goal weight and actual performance are provided for illustration
only.

 


Participant Goals Performance and Payout Performance Metric Performance
Goal  threshold/target/maximum Weight $ Actual Performance Payout Allocation (0%
- 150%) Payout ($) ROA .84% / .93% /1.02% 40% $10,000 Threshold 50% $5,000
Efficiency Ratio 70% / 68% / 66% 20% $5,000 Target 100% $5,000 Delinquencies
.58% / .53% / .48% 20% $5,000 Maximum 150% $7,500 Individual Performance – Net
Interest Margin 3.31% / 3.68% / 4.05% 10% $5,000 Below Threshold 0% $0 TOTAL
100% $25,000 70% payout $17,500

 



 - 2 - 

 

 

Award Payouts

 

Awards for a Plan year will be paid as a cash bonus no later than March 15th
following the end of the Plan year. Awards will be calculated based on actual
performance relative to the target levels. Awards will be taxable income to
participants in the year in which the award is actually paid and will be subject
to withholding for required income and other applicable taxes.

 

Any rights accruing to a participant or his/her beneficiary under the Plan shall
be solely those of an unsecured general creditor of the Corporation. Nothing
contained in the Plan, and no action taken pursuant to the provisions hereof,
will create or be construed to create a trust of any kind, or a pledge, or a
fiduciary relationship between the Corporation and its affiliates, on the one
hand, and a participant or any other person, on the other hand. Nothing herein
will be construed to require the Corporation to maintain any fund or to
segregate any amount for a participant’s benefit.

 

Program Changes or Discontinuance

 

The Corporation has developed the Plan based on existing business, market and
economic conditions. If substantial changes occur that affect these conditions,
the Corporation may add to, amend, modify or discontinue any of the terms or
conditions of the Plan at any time.

 

The Compensation Committee may also, at its sole discretion, waive, change or
amend the Plan, as it deems appropriate.

 

No amendment, modification, discontinuance or waiver may adversely affect a
participant’s eligibility to receive an award if he or she has been notified of
such eligibility.

 

Notwithstanding any other provision of this Plan to the contrary, however, the
Corporation may amend, modify or terminate this Plan, without the consent of the
participants, as the Corporation deems necessary or appropriate to ensure
compliance with any law, rule, regulation or other regulatory pronouncement
applicable to the Plan, including, without limitation, Section 409A of the
Internal Revenue Code and any related regulations or other guidance promulgated
with respect to Section 409A of the Code.

 



 - 3 - 

 

 

Promotions and Transfers

 

If a participant changes his/her role or is promoted during the Plan year,
he/she will be eligible for the new role’s target award on a prorata basis (i.e.
the award will be determined based on the number of months employed in each
position.)

 

Termination of Employment

 

Except in the case of a termination due to a participant’s death, disability or
retirement as discussed below, no incentive award will be granted to any
participant whose employment with the Corporation or one of its affiliates is
terminated for any reason. Moreover, to encourage employees to remain in the
employment of the Corporation, a participant must be an active employee of the
Corporation or one of its affiliates on the date the incentive is paid to
receive an award.

 

Death, Disability or Retirement

 

If a participant is disabled by an accident or illness and is disabled long
enough to be placed on long-term disability under the Corporation’s long-term
disability policy, his/her award for the Plan year shall be prorated so that no
award will be earned during the period of long-term disability.

 

In the event a participant’s employment is terminated due to death or disability
(as defined in the Corporation’s long-term disability policy), the Corporation
will pay to the participant’s estate or to the participant (as the case may be)
the pro rata portion of the award that had been earned by the participant
through the date of termination.

 

Participants who retire during the Plan year will receive a pro-rata portion of
the award based on the retirement date. For purposes of the Plan, the term
“retire” means a participant’s voluntary termination of his or her employment
(other than by reason of death or disability) after (i) reaching 60 years of age
and (ii) completing 10 years of service with the Corporation.

 

Clawback

 

In the event the Corporation is required to prepare an accounting restatement
due to the material noncompliance of the Corporation with any financial
reporting requirement under applicable securities laws or applicable accounting
principles, then each participant who received an award under the Plan will be
required to return to the Corporation his or her award to the extent the
accounting restatement shows that a smaller award should have been paid;
provided, however, that, notwithstanding the foregoing, no participant or former
participant will be required to return any portion of any award to the extent it
was paid more than three years prior to the date the Corporation determines that
a restatement is required. To the extent a participant has deferred into a
deferred compensation plan of the Corporation an amount that an accounting
restatement shows should not have been awarded, such participant’s account under
the deferred compensation plan will be adjusted to reflect such
improperly-awarded amount (and earnings and losses thereon).

 

Ethics and Interpretation

 

If there is any ambiguity as to the meaning of any terms or provisions of this
Plan or any questions as to the correct interpretation of any information
contained herein, the Corporation’s interpretation expressed by the Compensation
Committee will be final and binding. It is the intent of the Corporation that
this Plan and each award hereunder comply with the applicable provisions of
Section 409A of the Internal Revenue Code, and the Plan shall be so interpreted
and administered accordingly, including with respect to any restrictions or
other limitations imposed by Section 409A of the Internal Revenue Code on the
amount and timing of distributions payable under an award.

 



 - 4 - 

 

 

The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards by a participant will subject that participant to
disciplinary action up to and including termination of employment. In addition,
that participant’s eligibility for an award under the Plan shall be revoked.

 

If it is determined (by the independent members of the Compensation Committee)
that a participant has willfully engaged or is willfully engaging in any
activity that was or is injurious to the Corporation or its affiliates, then the
participant shall forfeit eligibility for an award for the Plan year in which
such determination is made. If it is determined that such activity occurred
during a Plan year for which the participant received an award under the Plan,
then, subject to any provision of the Corporation’s deferred compensation plan
that does not permit the forfeiture of amounts deferred into such plan, the
participant shall return the award to the Corporation.

 

Miscellaneous

 

The Plan will not be deemed to give any participant the right to be retained in
the employ of the Corporation or any of its affiliates, nor will the Plan
interfere with the right of the Corporation or an affiliate to discharge any
participant at any time.

 

In the absence of an authorized, written employment contract, the relationship
between a participant and the Corporation and its affiliates is one of at-will
employment. The Plan does not alter the relationship.

 

This Plan and the transactions and payments hereunder shall, in all respects, be
governed by, and construed and enforced in accordance with the laws of the State
of Maryland.

 

Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.

 

Participant Acknowledgement

 

As a condition to participation in the Plan and the receipt of any award, each
participant shall sign and deliver to the Corporation an acknowledgement in
which he or she agrees to the terms and conditions of the Plan.

 

 - 5 - 

 

 

Appendix A

 

Short-Term Incentive Plan

2020 Plan Year Targets and Goals

 

Incentive Targets

 

The incentive targets for the 2020 Plan year are set forth in the following
table:

 

2020 Short-Term Incentive Opportunities

(% of Base Salary)

Tier Below Threshold

Threshold

(50% of Target)

Target

(100%)

Maximum

(150% of Target)

CEO 0% 7.5% 15% 22.5% Tier I 0% 7.5% 15% 22.5%

 

Tier I includes the following executives: Chief Financial Officer (CFO); Chief
Operations Officer (COO); Chief Revenue Officer (CRO); and Senior Trust Officer
(STO).

 

Performance Goals

 

For Plan year 2020, the performance goals are return on average assets (ROAA),
efficiency ratio, delinquencies as a percentage of total loans, and individual
performance based upon the metric indicated for each position in the following
table. The following table shows the performance goals at threshold, budget and
maximum for Plan year 2020:

 

Performance Measures Wt. 2020 Performance Metrics

Threshold

(90% of target performance)1

Target

(100%)

Maximum

(110% of target performance)

ROAA 40% [  ]% [_]% [_]% Efficiency Ratio (non-GAAP) 20% [_]% [_]% [_]% Average
Delinquencies as % of total loans 20% [_]% [_]% [_]% Individual Performance 20%
        CEO – Corporate Net Income (millions)   $[_]      $[_]      $[_]       
CFO – Corporate Net Interest Margin   [_]% [_]% [_]%   COO – Non-Interest
Expenses as a % of Average Assets   [_]% [_]% [_]%   CRO – Corporate Operating
Leverage Ratio   [_]% [_]% [_]%   STO – Wealth Pre-tax Income as a % of Wealth
Total Revenue   [_]% [_]% [_]%

 

 



 



1 Performance goals are net of incentive payouts; only way to get threshold
award is if incentive awards are included. Threshold has a floor of the prior
year’s actual result.

 

 

 



 

 

Minimum Performance Trigger

 

For Plan year 2020, the Corporation’s net income must be at least 50% of goal
for that year, which is $[_], or the Plan will not pay out any awards,
regardless of the performance with respect to the award metrics.

 

Acknowledgement

 

By signing below, the undersigned participant acknowledges the terms of the
Executive Pay-for-Performance Plan and his or her award opportunity.

 



Date:  ____________________, 2020   Name:  

 

 



 

 



 

 



